Storrs, C. J.
The only question made before us, on the argument of this case, is, whether the conveyances under which the defendant below claimed title to the demanded premises, were valid against the claim of title set up by the plaintiff under the levy of his execution, which was subsequent to those conveyances. .
It is conceded that all the proceedings under that execution appear, from the finding of facts by the court below, and on which its judgment was based, to have been in all respects regular, and that they are in form unexceptionable ; and also that the debt for which the judgment was rendered on which that execution issued, accrued to the plaintiff prior to the execution of the deeds by Sterling Washband, who was the former owner of the land in controversy, and under *430whom both parties claimed title to it. No objection is made by the plaintiff to the form of those deeds, and it is conceded that they constituted, by their terms, a conveyance to him of all the interest of the grantor in the land which they purported to convey and which embraced the land in controversy. Hence, if such conveyance is not good against the claim of the plaintiff under his execution, it must be because it is rendered invalid by the circumstances under which it was made. It is not found by the court below, nor has it been claimed by the plaintiff, that these deeds were executed with any fraudulent or improper intent on the part of any of the parties to' them ; nor are they attempted to be impugned on that ground. It appears, from the finding below, that there was evidence which would be relevant on the question whether there was actual fraud in the execution of those instruments. We refer more particularly to the evidence going to show the inadequacy of the consideration which was paid for the land conveyed by those deeds. It was, however, evidence only, conducing to prove actual fraud, but was not conclusive on that point, and was to be considered and weighed on such a question, if it had been made, by the judge’alone who tried the ease. It is sufficient for us that the fact of fraud, which might have been involved in it, is not found, and therefore does not appear as a fact in the case. We do not mean to intimate any opinion as to whether, on the facts as they appear from the finding, the conduct of the plaintiff in regard to the deeds would furnish an answer to a claim of fraud mad ty him, if he had interposed such a claim. It is unnecessary to express an opinion on that point.
The only ground on which the plaintiff below claims to avoid the deeds in question, is, that they were voluntary conveyances only, made on no valuable consideration,'and that they were therefore constructively fraudulent as to him, a prior creditor of the grantor. We are of the opinion that they were not conveyances of that description. On the facts found it appears that they were given for a valuable consideration, which, however inadequate, and in that respect evi*431dential of actual fraud, relieves them from the imputation of being voluntary, which implies the total want of a substantial consideration. It is found that the defendant and his sister Mary, to the latter of whom the property of the grantor not embraced in the deeds to the defendant was conveyed at the same time when the conveyance was made to the defendant, agreed with the grantor, in consideration of the conveyances, to pay two debts, amounting to fifty-five dollars, then due from the grantor to other persons, and that they have since, in pursuance of that agreement, paid those debts. That the payment of a debt of the grantor as much constitutes a valuable consideration as the payment to him directly of a sum of money, can not be questioned. If indeed the amount of the consideration were only nominal, it would be unavailing against the plaintiff; but in this case we perceive no ground on which we can pronounce the payment of the debts of the grantor to be nominal only; and to consider the payment of a debt due by him, and to the payment of which he would otherwise be subjected, to be so, would be absurd. Nor does the fact that the defendant, as well as his sister, were minors when they agreed to pay those debts, render the consideration for the conveyances nominal or worthless ; because that agreement on their part was not void, but only voidable; and it appears that, so far from ever having avoided it, they have since performed it by paying those debts. This short but decisive view of the case renders it unnecessary to consider the further question made before us, whether, if the conveyance to the defendant had been voluntary, that circumstance would be sufficient to postpone his claim under it to that of the plaintiff. That conveyance having been made for a valuable consideration and without fraud, it is of course good, not only between the parties to it, but against the plaintiff, a prior creditor of the grantor, who, when it was executed, had taken no legal steps to appropriate the land conveyed to the payment of his debt. And the conveyance being of that character, the case of Waterhouse v. Benton, (5 Day, 136,) on which the plaintiff has relied, is obviously inapplicable to the present. In that case the only *432question was, whether a voluntary conveyance made by the advice and at the request of a creditor of the grantor, is by ' such advice and request rendered valid against that creditor; but that decision does not apply to an honest conveyance for a valuable consideration, the validity of which plainly could not depend on the fact on which the conveyance in that case, was sought to be sustained.
The judgment complained of is therefore erroneous.
In this opinion the other judges concurred.
Judgment reversed.